DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers filed on 04/22/20 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The EPO mailed a search opinion on 09/01/2020 in a related application. Applicant has not provided the search opinion and cited documents on IDS for consideration by the Office at the time of mailing of this correspondence. The documents have been included in the attached PTO-892.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A variable valve timing mechanism in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification has returned the following structure:
Variable valve timing mechanisms 27 and 28.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
At claim 1 line 12 “the number of driving times” should read --a number of driving times--.
At claim 1 lines 12-13 “the number of times” should read --a number of times--.
At claim 5 line 3 “camshaft” should read --a camshaft--.
At claim 5 line 9 “the variable valve timing mechanisms are” should read --the variable valve timing mechanism is--.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an Examiner’s statement of reasons for allowance:
ULREY (US 9,638,153) and MIYASHITA (US 6,899,084) are considered to be the closest prior art of record.
Regarding claim 1, ULREY discloses a control system for an internal combustion engine (10) including a high pressure fuel pump (228) in which a volume of a fuel chamber (308) is increased and decreased and a fuel is pressurized by a reciprocating motion of a plunger (306) due to an action of a pump cam (310) that rotates in conjunction with a rotation of a crankshaft (col. 12 lines 24-26), an in-cylinder fuel injection valve (252) which injects the fuel into a cylinder (14), a port injection valve (242) which injects the fuel into an intake port (146), a high pressure system fuel pressure sensor (236) which detects a high pressure system fuel pressure which is a pressure of the fuel supplied to the in-cylinder fuel injection valve (Fig. 2), a low pressure system fuel pressure sensor (234) which detects a low pressure system fuel pressure which is a pressure of the fuel supplied to the port injection valve (Fig. 2), and a fuel temperature sensor (210) which detects a fuel temperature (col. 9 lines 38-39).
MIYASHITA teaches a control system comprising a controller configured to count a crank counter that is counted up at every fixed crank angle (col. 19 lines 60-61).
The prior art fails to teach or render obvious the claim limitation “count the number of driving times of the high pressure fuel pump which is the number of times of the reciprocating motions of the plunger based on a crank counter that is counted up at every fixed crank angle; store a map in which a top dead center of the plunger is associated with a crank counter value and calculate the number of driving times of the high pressure fuel pump with reference to the map based on the crank counter value; estimate the high pressure system fuel pressure based on the calculated number of driving times, the fuel temperature detected by the fuel temperature sensor, and the low pressure system fuel pressure 
Regarding claim 6, ULREAY discloses an internal combustion engine comprising:
a high pressure fuel pump (228) in which a volume of a fuel chamber (308) is increased and decreased and a fuel is pressurized by a reciprocating motion of a plunger (306) due to an action of a pump cam (310) that rotates in conjunction with a rotation of a crankshaft (col. 12 lines 24-26); 
an in-cylinder fuel injection valve (252) which injects the fuel into a cylinder (14);
a port injection valve (242) which injects the fuel to an intake port (146);
a high pressure system fuel pressure sensor (236) which detects a high pressure system fuel pressure which is a pressure of the fuel supplied to the in-cylinder fuel injection valve (Fig. 2);
a low pressure system fuel pressure sensor (234) which detects a low pressure system fuel pressure which is a pressure of the fuel supplied to the port injection valve (Fig. 2);
a fuel temperature sensor (210) which detects a fuel temperature (col. 9 lines 38-39); and
a controller (12).
MIYASHITA teaches a controller (16) configured to a crank counter that is counted up at every fixed crank angle (col. 19 lines 60-61).
The prior art fails to teach or render obvious the claim limitation “count the number of driving times of the high pressure fuel pump, which is the number of the reciprocating motions of the plunger based on a crank counter that is counted up at every fixed crank angle, store a map in which a top dead center of the plunger is associated with a crank counter value and calculate the number of driving times of the high pressure fuel pump with reference to the map based on the crank counter value, estimate the high pressure system fuel pressure based on the calculated number of driving times, the fuel temperature detected by the fuel temperature sensor, and the low pressure system fuel pressure detected by the low pressure system fuel pressure sensor when the high pressure system fuel pressure is not able to be acquired from the high pressure system fuel pressure sensor, and set an opening period of the in-cylinder .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they were cited in the European Search Opinion of corresponding application EP20168714.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747